Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an amount-of-change calculation unit, a first communication unit and a second communication unit in claims 1, 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the relevant structure is found as a central processing unit found in paragraphs [0028 and 0068-0071] of the published application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Fiala (US 2017/0249745) in view of Ellsworth (US 2016/0339337).

As to claim 1, Fiala teaches a video display system comprising: 
a marker having a reference pattern (Markers shown in Fig. 26); 
5a first polarizing filter (Polarizing filter on image sensors) arranged to correspond to the marker and having a first polarization characteristic (Detects the marker through the specific polarization of light reflected from the marker) [0196]; 
a video display device (HMD shown in Figs. 22-25) including a camera (Multi-camera array) [0058] configured to capture the marker via the first polarizing filter (The camera array captures markers), a display unit (Display within HMD) having a light transmission property (E.g. HMD with augmented reality) [0166]; and 
an amount-of-change calculation unit (Processor – corresponding to the CPU identified above in the claim interpretation under 112(f)) [0020] configured to calculate an amount of change between a first image obtained 15such that the camera captures the reference pattern in a first attitude and a second image obtained such that the camera captures the reference pattern in a second attitude, and calculate an amount of change in an attitude in accordance with the amount of change between the first image 20and the second image (A marker detection algorithm calculates the motion of markers between frames to accurately determine the motion of the HMD) [0052-0055].

However, Fiala does not teach second polarizing filters to filter light entering the user’s eyes to render the markers invisible to the user.
On the other hand, Ellsworth (Figs. 3, 6) teaches a 10second polarizing filter (Filter on polarizing lenses 385, 386) arranged to correspond to the display unit (Corresponds to the display of images to the user) and having a second polarization characteristic contrary to the polarization of the markers (The fiducial information is precluded from entering the user’s eyes through polarization of the lenses) [0020, 0021, 0040].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the polarized lenses of Ellsworth with the HMD of Fiala because the combination would preclude the markers from being visible to the user through the display, resulting in a more immersive experience for the user.

As to claim 2, Fiala teaches wherein the first polarizing filter is arranged between the marker and the display unit in a 25state in which the marker and the display unit are opposed to each other (The filter is located on the outside of each camera so it can filter light entering each camera) [0196].

However, Fiala does not teach second polarizing filters to filter light entering the user’s eyes to render the markers invisible to the user.
On the other hand, Ellsworth teaches wherein the second polarizing filter is arranged in front of the user’s eyes [0020, 0021, 0040].


As to claim 3, Fiala teaches wherein the amount-of-change calculation unit calculates the amount 30of change in the attitude of the video display device in accordance with a shifted amount of a second image pattern (A marker located in the second image) in the second image in a horizontal direction and a vertical 25direction corresponding to a first image pattern (The marker located in the first image) in the first image [0052], and an amount of change in a length (Edgel points corresponding to search lines that generate polygons, which include both vertical and horizontal displacement) of the second image pattern in the horizontal direction and the vertical direction corresponding to the first image pattern [0048].

As to claim 4, Fiala teaches a control device (Processor and circuitry within the cameras) [0020] including the amount-of-change calculation unit and a first communication unit (E.g. internal circuitry in the cameras), 
wherein the video display device further includes a 10second communication unit (E.g. connection circuitry between the cameras and the processor) connected to the first communication unit, and outputs the first image and the second image to the control device via the first communication unit and the second communication unit (Both 
the amount-of-change calculation unit calculates the 15amount of change between the first image and the second image (E.g. based on the displacement of a marker), and calculates the amount of change in the attitude of the video display device in accordance with the amount of change between the first image and the second image [0052-0055].

As to claim 5, Fiala and Ellsworth teach the limitations of claim 1 above.
Fiala also teaches a camera configured to acquire a first image by capturing the marker via the first polarizing filter and a second image by capturing the marker via the first polarizing filter (The camera system detects the marker through capturing a series of images through the specific polarization of light reflected from the marker) [0196].

As to claim 6, this claim is the corresponding method claim to device claims 1 and 5 above, and is rejected accordingly.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691